Citation Nr: 0119669	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  95-35 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to an effective date, prior to March 13, 1998, 
for a total disability rating for compensation purposes based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boise, Idaho.  The Board remanded this case to 
the RO in July 1997, November 1999 and October 2000. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The representative at the Board included the issue of 
entitlement to service connection for a neck/cervical spine 
disorder on his statement on behalf of the veteran submitted 
to the Board in June 2001.  The representative asked for a 
medical examination and commented that the RO had issued a 
supplemental statement of the case after deciding the claim 
in March 2001.  A review of the record discloses that the 
veteran did not file a substantive appeal form, VA Form 9, 
subsequent to the RO's March 2001 issuance of a statement of 
the case on this issue. 

The record shows that the RO denied service connection for a 
neck disorder in 1981 which the veteran did not appeal.  He 
was not heard from again on the matter until 1992 when he 
claimed a cervical spine injury occurred in service as a 
result of a vehicle accident.  This was essentially the same 
theory he argued earlier regarding the neck.  The RO denied 
the claim in 1993 and issued notice early in 1994.  His 
notice of disagreement in late 1994 mentioned the neck injury 
and missing records.  

The RO did not include the issue in the statement of the case 
in 1995 and the Board initially mentioned the outstanding 
notice of disagreement in the remand portion of the October 
2000 decision.  The Board in October 2000 asked the RO to 
advise the veteran that he could submit additional evidence 
or argument, adjudicate the issue under the new and material 
evidence standard and issue a statement of the case.  The RO 
was to advise the veteran of the time to perfect an appeal.

The RO in November 2000 asked the veteran for additional 
evidence regarding the neck/cervical spine.  The RO in March 
2001 issued a supplemental statement of the case on the 
pending TDIU issue wherein it was noted that the veteran had 
not as yet responded to the November 2000 letter.  Also in 
March 2001, the RO issued a separate statement of the case on 
the neck/cervical spine issue.  The statement of the case 
advised the veteran that the claim was reopened and denied on 
the merits.  The RO enclosed a VA Form 9 with the statement 
of the case and advised him that it must be received within 
60 days of the date of the letter, March 22, 2001, to insure 
Board consideration.  This correspondence was addressed to 
the veteran's spouse, whereas the November 2000 letter was 
addressed to the veteran.  The March 2001 correspondence was 
also sent to the representative.  The record shows that the 
RO in August 1998 found the veteran incompetent to handle VA 
disbursed funds and advised him that his wife would be 
appointed to manage these funds.

The RO in April 2001 received from the representative a VA 
Form 21-4138 in April 2001 signed by the veteran.  Therein he 
stated that did not have additional evidence to offer and 
that he had requested a 100 percent rating from October 1995 
when his disabilities warranted the rating.  He asked that 
his claim be sent to the Board.  

There is a handwritten notation on the form that the 
correspondence was not from his fiduciary and "await 
diary".  The issue of service connection for a neck/cervical 
spine disability was not included in the June 2001 
certification of appeal.  The Board observes that the RO did 
not enclose a VA Form 21-4138 the veteran used with either 
the statement of the case or supplemental statement of the 
case issued in March 2001.  




From the forgoing discussion, it is the Board's belief that 
there exists a legitimate question of whether a timely appeal 
has been filed on the issue of service connection for a 
neck/cervical spine disability.  The Board does not have 
jurisdiction to review a claim in the absence of a perfected 
appeal.  38 C.F.R. §§ 20.200, 20.202 and 20.302(c).  

An RO determination of nontimely filing of a substantive 
appeal is an appealable issue.  38 C.F.R. § 19.34.  The issue 
of timeliness of appeal is implicitly raised through the 
representative's written argument in June 2001 seeking 
further development and the RO's action after issuing the 
statement of the case in March 2001 and receiving the 
veteran's correspondence in April 2001.  

The representative's comments reasonably interpreted are 
directed to the claim of whether new and material evidence 
has been submitted to reopen a claim of entitlement to 
service connection for a neck/cervical spine disorder.  A 
determination on the appeal status of this issue is crucial 
since it is intertwined with the claim for an earlier 
effective date for the TDIU rating.  

The Board has noted a significant change in the law during 
the pendency of this appeal with the enactment of the VCAA.  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).



The intertwined issue of timeliness of appeal is returned to 
the RO for further consideration at this time because the 
failure to consider it in the context of this claim is seen 
as a procedural defect that must be corrected for there to be 
a proper appellate decision on the presently certified issue 
of entitlement to an earlier effective date for a grant of 
TDIU benefits.  38 C.F.R. § 19.9.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).  However, an appeal shall be returned to the 
Board only if perfected by filing a timely substantive 
appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Because of the change in the law brought about by the VCAA, 
on remand the RO should insure that notice and duty to assist 
provisions contained in the new law are complied with to the 
extent applicable.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC No. 16-92 (published at 57 Fed. 
Reg. 49,747 (1992)).  Therefore, for these reasons, a remand 
is required.

Regarding an earlier effective date for TDIU, the Board in 
October 2000 reasoned that the claim for service connection 
was intertwined with the earlier effective date claim.  The 
Board observed that additional service connected disability, 
if found, could be relevant to the earlier effective date 
sought for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Since the service connection issue has not been 
decided, the Board must once again defer consideration of the 
TDIU issue. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified development that must be rendered 
in addition to any VCAA compliance issues.  However, it is 
the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Accordingly, this 
case is REMANDED for the following:




1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should adjudicate the 
intertwined issue of timeliness of appeal 
from the 1993 RO determination wherein 
entitlement to service connection for 
disability of neck/cervical spine was 
denied.  The veteran and his 
representative should be advised of the 
rating decision and appellate rights.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in compliance with the 
directives of this remand and if they are 
not the RO should implement corrective 
procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  After the determination of the matter 
of timeliness of appeal, the RO should, 
if warranted, also complete any 
additional action deemed essential 
regarding the claim of entitlement to 
service connection for a disability of 
the neck/cervical spine.  Then, the RO 
should readjudicate the claim.  The RO 
should also readjudicate the intertwined 
issue of entitlement to an earlier 
effective date for TDIU. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as any final outcome 
warranted.  The appellant need take no action until notified 
by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


